DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the restriction/election requirement received on May 30, 2022 is acknowledged.
Applicant's election with traverse of Group V, claims 4, 10-12 in the reply filed on May 30, 2022 is acknowledged.  The traversal is on the ground(s) that the technical feature over the prior art CN105393919A and Cui fail to teach the instant step of obtaining the explant Kadsura coccinea cultivated in a field indoors, cutting off stems and leaves of overgrown parts and using germinated semi-lignified stem with buds as explants after 3-5 months.  The “field indoors” is the technical feature to achieve the sterile axillary buds (response p. 9).  
This argument is not found persuasive because the “field indoors” is not a limitation in claim 4.  Groups I-V lack of unity of invention because the technical feature is not a special technical feature that does not contribute to the prior art.  The method as taught by CN105393919A and Cui et al in culturing disinfected stem containing buds does not involve an inventive step over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-3, 5-9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 30, 2022.
Applicants are reminded that unity of invention will be re-evaluated at each step-in prosecution, and at such a time, if a claim is found to be allowable, then all claims that require the technical feature of the allowable claim will be rejoined because unity of invention will have been restored.
Status of the Claims
	Claims 1-20 are pending, claims 1-3, 5-9 and 13-20 are withdrawn; and claims 4 and 10-12 will be examined on the merits.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 which is not in English.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on September 6, 2021 is considered by the examiner.  Total number of pages were added for cite numbers 1-4 of non-patent literature documents which included the English abstract on a separate page.

Drawings
The drawings filed on May 18, 2021 are accepted.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
Claim 4 recites “MS”, “BA”, “IAA” and “IBA” without first providing full names of the terms.  It is suggested that the terms be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. 
Claim 10 contains numbers within parenthesis.  Having these steps numbered with parenthesis create confusion with other claims.  It is suggested the numbers be replaced with lower case alphabets and if there are further steps within those steps then romanettes, i.e., i, ii, etc. should be used.  Dependent claims should also be corrected to correspond with the lower-case alphabets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105393919A, including English translation (hereinafter referred as ‘919) in view of Jedoroh et al (International Journal of Agricultural Technology 2018, Vol. 14(7): 1287-1292), Cui et al (Scientific Reports (published online 03 July 2019) 9:9634, 1-10), Duhoky et al (Mesopotamia J. of Agric., Vol. 38, No. 2, 2010, 14 pp.), Mitsukuri et al (HortScience Vol. 44(2) 2009, 523-525, Gibson et al (University of Florida IFAS Extension retrieved from the Internet at http://ufdcimages.uflib.ufl.edu/IR/00/00/17/42/00001/EP28400.pdf, pp. 1-5) and as evidence by Jacksons Nurseries (Plant Pot Size Guide retrieved from the Internet at https://www.jacksonsnurseries.co.uk/plant-pot-size-guide.html, 2 pp.)   
	The claims are drawn to a method of inducing rapid proliferation of buds in a disinfected explant of Kadsura coccinea stems containing bud by inducing axillary buds and performing subculture proliferation; method of disinfecting explant of Kadsura coccinea stem containing bud by obtaining an explant cultivated in field indoors, treating and disinfecting the explant; transplanting biennial to triennial Kadsura coccinea in the field to pots indoor and the pot size in step (1) have a height of 25-30 cm and a diameter of 20-25 cm.
Regarding claim 4, ‘919 teach rapid propagation of Kadsura coccinea also known as black tiger by disinfecting 1-2 cm stems and culturing the aseptic explant at 24-26°C temperature under 7 days of dark condition, then illumination of 1500 Lux light under 10-12 hour/day for 21 days for callus induction (p. 2, last para. and p. 4 Embodiment 1 at B).  The induction medium is Murashige and Skoog (MS), thidazuron (TDZ cytokinin) 1.0 mg/L, 2,4-dichlorophenoxyacetic acid (2,4-D auxin) 1.0 mg/L, Naphthalene Acetic Acid (NAA auxin) 0.1 mg/L, agar 4.5 g/L and sucrose 25 g/L (p. 2 last para. and p. 4 Embodiment 1 at E).  This is considered the first culture medium.  The shoot proliferation medium is MS supplemented with kinetin (KT) 0.1-0.5 mg/L and NAA 0.2-1.0 mg/L (p. 3, 3rd para. and p. 4 Embodiment 1 at E).  Within 30 days shoots are proliferated (p. 3, 3rd para. and p. 4 Embodiment 1 at E).  This is considered the second culture medium.  The rooted seedling is hardened off and transplanted to a mixture of humus soil, vermiculite and coconut palm (p. 3, 6th para. and p. 5 Embodiment 1 at H).
	‘919 do not teach inoculating the disinfected stem containing buds into a first culture medium of ½ MS +2.0-3.0 mg/L 6-BA + 0.2 mg/L Indole-3-acetic acid (IAA auxin) to induce axillary buds, culturing the disinfected stem in the dark for 2 days, transferring the disinfected stem to light condition, and subculturing the proliferation cutting and inoculating the axillary buds obtained from the stem differentiation in second culture medium of ½ MS +2.0-3.0 mg/L 6-BA + 0.1-0.5 mg/L Indole-3-Butyric acid (IBA auxin) for proliferation of the axillary buds.  The method of disinfecting Kadsura coccinea stems containing buds by transplanting Kadsura coccinea in a field indoors and using germinated semi-lignified stem with buds as explant after 3-5 months; cutting the germinated semi-lignified stem with 3-4 cm long stems, washing with detergent 1-2 times and rinsing with running water for at least 1 hour; and disinfecting the explant by soaking after rinsing with running water in 75% alcohol for 1 minute and again for 1 minute, rinsing with sterile water 3-4 times, disinfecting with 0.1% mercuric chloride for 45 minutes  where the 0.1% mercuric chloride is changed every 15 minutes, 3 times in total, and finally rinsing with sterile water for 5-6 times. ‘919 further do not teach transplanting biennial to triennial Kadsura coccinea in the field to pots indoor and the pot size in step (1) have a height of 25-30 cm and a diameter of 20-25 cm.
	Regarding claims 4 and 10, Jedoroh et al teach induction of shoot and root from nodes of Kadsura heteroclita.  Young nodes of Kadsura are cut and washed with water and detergent to remove dust and to clean node surface (claim 10(2)) (p. 1288, last para.)  The young nodes are sterilized by rinsing with 70% (V/V) ethanol (claim 10(3)) and shaken at 250 rpm for 30 min with a mix solution of 0.2% (W/V) mercuric chloride (claim 10(3)), cefotaxime, and antibiotic antimycotic sodium (p. 1288, last para.)  Finally, the young nodes are washed with sterile distilled water at 250 rpm for 5 min. (claim 10(3)) and surface sterilized (p. 1288 bridging p. 1289).  The culture medium comprising MS supplemented with sucrose, gellan gum powder, 0.5, 1.0, 3.0 and 5.0 mg/L of 6-benzylaminopurine (BAP) or meta Topolin (mT) (claim 4(i)) for shoot induction (p. 1289).  This is considered the first culture medium.  The temperature was set at 25°C at 8 hr. dark and 16 hr. light.  After 8 weeks of subculture, the shoots were transferred to MS medium supplemented with 0.5 mg/L mT and 0.5, 1.0, 1.5 and 2.0 mg/L of IBA, NAA and gibberellin (GA3) to multiply shoots and subculture every 4 weeks (p. 1289, 1st full para.) (claim 4(ii)).  This is considered the second culture medium.  High percentage of shoot induction was found with 0.5, 1.0, 2.0, 3.0 and 5.0 mg/L BAP (p. 1291 and Table 1).  
Regarding claims 4 and 10, Cui et al teach micropropagation of an endangered Magnolia sirindhorniae.  Semi-lignified nodal segments were collected from 10-year-old tree.  The semi-lignified segments were cleaned with 5% (v/v) liquid detergent and washed under running tap water for 1 hour (p. 2, 3rd full para.) (claim 10(2)).  The stems were cut into 2-5 cm (claim 10(2)) segments with one or two buds (axillary bud) (claim 10(3)) then washed with 75% (v/v) ethanol alcohol for 30 seconds followed by 8-20 minutes of mercuric chloride solution (p. 2 bridging p. 3) (claim 10(3)).  Then rinsed with sterile distilled water 5 times (p. 3, lines 1-2) (claim 10(3)).  For shoot bud initiation, the semi-lignified nodal segments were culture in ½ strength MS supplemented with different concentrations of BA (0.5, 1.0 and 2.0 mg/L); NAA (0, 0.05, 1.0 mg/l); and GA3 (0, 1.0, 2.0 mg/L) (p. 3, 2nd full para.) (claim 4(i)).  The best medium for shoot induction was 2.0 mg/L BA, 0.1 mg/L NAA and 1.0 mg/L GA3 (p. 4, 2nd para., Fig. 1b and Table 1) (claim 4(i)).  This is considered the first culture medium.  For shoot proliferation, Cui et al teach nodal segments of 1-2 cm were cut and transferred to ½ strength MS with different concentration of BA (0.1, 0.2, 0.4, 0.6 mg/L) in combination with NAA (0.01, 0.02, 0.04, 0.06 mg/L) (p. 3, 3rd full para.) (claim 4(ii)).  This is considered the second medium.  The rooted plantlets are acclimatized in plastic cups with plastic film and shading to maintain high humidity with a 90.2% survival rate (p. 7).
Regarding claims 4 and 10, Duhoky et al teach the effect of different concentrations of BA and IAA on Gardenia jasminoides single nodes and shoot tips.  About 10-20 cm long growing shoots were cut from Gardenia jasminoides grown in the greenhouse (p. 2 at 1) (claim 10(1)).  The shoots were washed in tap water for 60 minutes followed by tap water and liquid soap for 20 minutes followed by 3-5-minute rinses in sterile water (p. 2 at 2) (claim 10(2)).  Then the shoots were cut into 1.5 cm lengths including terminal apical buds and single nodes with axillary buds. To prevent browning the shoot tips and nodes were placed antioxidant solution for 30 minutes and finally rinsed for 5 minutes is sterilized distilled water (p. 2 at 2).  The explant were further disinfected with 5% sodium hypochlorite used in 1, 2, and 3% v/v for 5 and 10 minutes; ethyl alcohol concentration of 70% for 5, 10, 15 minutes and 75% for 5, 10, and 20 minutes; and mercuric chloride (0.05% - 0.1%) w/v for 2.5, 5, 7.5 and 10 minutes (p. 2 and 3) (claim 10(3)).  The effect of BA and IAA for shoot initiation were examined where the concentration of BA was 0, 1.5, 3 and 4.5 mg/L and concentration of IAA was 0, 0.3, 0.6 and 0.9 mg/L (p. 3) (claim 4(i)).  This is considered the first culture medium.  The results for shoot initiation of lateral buds showed the treatment with 3 mg/L BA + 0.9 mg/L IAA had the highest number of shoots and leaves (p. 4 and Table 1).  The highest shoot length was with treatment 4.5 mg/L BA + 0.6 mg/L IAA.  For terminal buds 3 mg/L +0.9 mg/L IAA produced more branching and 3 mg/L BA + 0.3 mg/L IAA was superior with an average 3.4 leaves/explant (p. 4 and Table 2) (claim 4(i)).  The effect of BA and IAA on shoot multiplication was tested with concentration of BA 0, 1.5, 3 and 4.5 mg/L and concentration of IAA 0, 0.2, 0.4 and 0.6 mg/L (p. 3) (claim 4(ii)).  This is considered the second culture medium.  The results for the shoot multiplication for lateral buds showed treatment of 4.5 mg/L BA + 03.6 mg/L IAA had the highest rate of number of shoots and 3 mg/L BA + 0.2 mg/L IAA had the highest number of leaves and 1.5 mg/L BA + 0.6 mg/L IAA had the highest shoot length (p. 6 and Tables 4, 5 and 6) (claim 4(ii)).  
The person of ordinary skill in the art would have had a reasonable expectation of success in disinfecting Kadsura buds as taught by Jedoroh, Cui and Duhoky because ‘919 does not specifically disclose the details of disinfecting the buds whereas Jedoroh and Cui describes the specific steps in disinfecting shoots with nodes and buds of Kadsura and Magnolia, respectively.  The skilled artisan would have been motivated to thoroughly disinfect shoots with nodes and bud of Kadsura coccinea to prevent contamination in the culture medium and effective results in bud initiation, growth and development of the explants.  
Routine optimization of adjusting the concentrations of BA and IAA in the induction medium and concentrations of BA and IBA in the proliferation medium would have led a skilled artisan to adjust the concentrations of cytokinin and auxin because Duhoky taught the best concentration for induction of Gardenia was 3 mg/L BA + 0.9 mg/L IAA.  ‘919 taught the cytokinin range was 1.0-1.5 mg/L auxin range 1.0-3.0 mg/L (p. 2).  Cui taught for shoot induction of Magnolia best medium was 2.0 mg/L BA, 0.1 mg/L NAA and 1.0 mg/L GA3.  Duhoky states the use of cytokinin and auxin is essential where the cytokinin is needed to break apical dominance in buds and induce subsidiary meristem growth in shoots (p. 4).  Therefore, a person of ordinary skill in the art would have adjusted the concentration of cytokinin and auxin to achieve the desired results of increasing the number of new lateral and terminal shoots and increasing the number of leaves of lateral and terminal buds.
The claimed method requires 2.0-3.0 mg/L BA and 0.2mg/l IAA in the induction of axillary buds and 2.0-3.0 mg/L BA which overlap with the range of Duhoky 3.0 mg/L and Cui 2.0 mg/L of BA shoot induction.  Cui teach BA (0.1, 0.2, 0.4, 0.6 mg/L) in combination with NAA (0.01, 0.02, 0.04, 0.06 mg/L) for shoot proliferation which overlap with the BA of the claimed method.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exist.
Regarding claim 4(i) for inducing axillary buds of disinfected explant under dark condition for 2 days, Mitsukuri et al teach dark preconditioning can reduce the amount of browning in explant, increase survival rate of explants and promote bud formation (p. 523, col. 2 bridging col. 3).  Habenaria radiata were cultivated in pots in the greenhouse (p. 523, col. 3).  Tissues were obtained from shoot apexes and leaves at vegetative phase and from stem, stolons and florets at reproductive phase (p. 523, col. 3).  The excised tissues were surface disinfected for 5 seconds with 70% (v/v) ethanol followed by 10 minutes of 10% (v/v) sodium hypochlorite solution (0.5% active chlorine) with one drop of Tween and then rinsed three times with sterile water (p. 523, col. 3).  Explants were cultured in ½ strength MS supplemented with 4.44 µM BA and 0.54 µM NAA (p. 523 bridging p. 524).  Dark preconditioning in shoot apex culture reduce bacterial contamination, browning and increase survival rates of explants (p. 524, col. 2, last para. and Table 3).
The person of ordinary skill would have had a reasonable expectation of success in culturing axillary buds in the dark during the induction step as taught by Mitsukuri because ‘919 suggested culturing Kadsura coccinea in the dark for seven days.  Mitsukuri further teaches that other plants such as in cyclamen prevented browning and growth of endophytic bacteria, in apple and mango stimulated adventitious shoot regeneration and inhibited browning, and in shoot apex of mango reducing dark phenolic compound (p. 525, col. 1).  The skilled artisan would have been motivated to culture shoot induction under dark condition for two days because Mitsukuri taught the advantages of culturing the explant in the dark to promote bud formation because of the reduction of synthesis of phenol compounds by reducing the enzyme activity (p. 525, col. 1 bridging col. 2).
Regarding claims 11-12, Gibson et al teach the basics of stock plant production.  Healthy disease-free plants are important for successful stock plant production (p. 2, col. 1) (claim 10).  Each cutting should be about 1.5 to 3.5” (3.81 to 8.89 cm) in length with at least 3-5 leaves and buds as shown in Fig. 3 (p. 4, col.1 bridging to col. 2) (claim 10(1) and (2)).  Stock plant are established for 6 to 12 weeks (p. 3, col. 1).  The typical container size is 6.5” to 15” (p. 2, col. 2) (claim 12).  A typical 2 litre pot diameter is 17 cm or 6.5” with a pot height of 13 cm or 5” as evidence by Jacksons Nurseries (p. 1).  A 25 litre pot diameter is 38.5 cm or 15” with a pot height of 35 cm or 14” as evidence by Jacksons Nurseries (p.1) (claim 12). 
The claimed method requires using germinated stem with buds after 3-5 months; length of the stems at 3-4 cm; and container pot size height of 25-30 cm and diameter of 20-25 cm which overlaps with Gibson’s method of stock plant production where the stock plant is grown for 6-12 weeks (1.5-3 months); length of the stems 3.81 to 8.89 cm; and container size is 6.5” to 15” (13 cm to 38.5 cm) where the pot diameter range from 17 cm to 38.5 cm and the pot height range from 13 cm to 35 cm.  Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
Although none of the references specifically teach culturing the disinfected explant of Kadsura coccinea in the dark for 2 days, ‘919 teach culturing Kadsura coccinea for seven days for shoot induction.  Mitsukuri teach preconditioning explant in the dark for bud formation in 8 weeks of culture to increase survival rate and regeneration of shoot apex.  A person of ordinary skill in the art would have adjusted the amount of dark culturing in the shoot initiation knowing that dark precondition could prevent browning and increase survival. 
Although none of the references specifically teach the extra steps of sterilizing the explant by rinsing with another 75% alcohol and disinfecting with 0.1% mercuric chloride for 45 minutes by changing the mercuric chloride every 15 minutes three times, a skilled artisan would have been further motivated to thoroughly disinfect the Kadsura buds to ensure that the culture medium would not be contaminated.  
Although none of the references specifically teach the concentration of IAA in the induction medium and the concentration of IBA in the proliferation medium, a skilled artisan would have adjusted the amount of IAA because Duhoky teach in shoot initiation that 3 mg/L BA and 0.3 mg/L IAA was superior in average number of leaves (p. 4).  Duhoky further taught in shoot multiplication 4.5 mg/L BA and 0.6 mg/L IAA gave the highest rate of number of shoots and 3 mg/L BA and 0.2 mg/L IAA gave the highest number of leaves (p. 6).  A person of ordinary skill in the art would have found it obvious to optimize the concentration depending on plant species knowing that cytokinin and auxin are beneficial in the initiation and proliferation of shoots as taught by Duhoky.
Although none of the references specifically teach transplanting the Kadsura coccinea cultivated in field pots indoors from January to April, it would have been obvious to cut the lignified stems early in the season so that the lignified stems could be established by the end of the year.

Conclusion
No claims are allowed.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661